Citation Nr: 0423230	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-17 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and nodules in the lungs, claimed as 
the result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1969.  He received the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 2002, the RO denied service 
connection for frostbite residuals of both feet, hearing 
loss, and diverticulitis.  In February 2004, the RO denied 
service connection for COPD and nodules in the lung, claimed 
as the result of asbestos exposure.

The Board also notes that the veteran also claimed that he 
was entitled to compensation because the death of one of his 
children and the birth defects of 2 others were the result of 
his exposure to Agent Orange while in Vietnam.  Although the 
veteran's medals reflect that he likely served in Vietnam, 
the RO was correct to administratively deny this claim in its 
September 2002 letter.  This is because, according to the 
applicable law and regulations, there are only 2 
circumstances in which VA is obligated to pay compensation to 
or for a child with a birth defect.  One circumstance, not 
applicable here, involves a veteran who is the biological 
mother of a child.  38 C.F.R. § 3.385 (2003).  The other 
involves a child of a Vietnam veteran determined to be 
suffering from spina bifida.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a)(2003).  As this veteran is male, 
the only birth defect that could possibly warrant the award 
of monetary benefits to him is spina bifida, and there is no 
indication that this disease was present in either the 
veteran's child who died at 5 days or his other 2 other 
children.

As to the veteran's other claims, they must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374 -75.

In the present case, there is medical and lay evidence that 
the veteran has each of the disabilities alleged, or symptoms 
thereof.

The May 2002 VA outpatient treatment (VAOPT) notes contain 
abnormal findings on the sensation foot examination 
indicating that the veteran had lost some sensation on at 
least parts of both feet.

In addition, a June 1996 Health & Hygiene, Inc. Audiometric 
examination record reflects that the auditory threshold in 
both ears at 4000 Hertz was above 40 in both ears, i.e., 60 
in the right ear and 80 in the left ear.  38 C.F.R. § 3.385 
(2003) provides that such readings constitute impaired 
hearing.

Moreover, October 1999 records from the Palmetto Baptist 
Medical Center indicate that the veteran was treated for 
diverticulitis.

Finally in this regard, a November 2002 VAOPT note reflects 
that there were nodules found in the right and left lungs, 
indicated the presence of some COPD, and noted a history of 
asbestos exposure and smoking.

Although there are no specific treatment notations in the 
service medical records (SMRs) indicating the presence in 
service of these disorders, the circumstances of the 
veteran's service and his own statements contain information 
that suggests that these disorders may be associated with his 
service.

The veteran indicated in his May 2002 Statement in support of 
Claim (VA Form 21-4138) that he performed guard duty in the 
cold in January 1966 in Great Lakes Illinois.  The SMRs show 
that the veteran was at the Naval Training Center in Great 
Lakes Illinois at this time.  Although there is no specific 
notation of frostbite, it is possible that he was exposed to 
the cold, and a VA physician should be asked to opine as to 
the possible connection between any current frostbite and in-
service exposure to cold.

In addition, a September 1968 SMR notation indicates that the 
veteran experienced abdominal pain, which is a symptom of 
diverticulitis.  Moreover, the veteran served as a marine 
mechanic, thus indicating he could have been exposed to noise 
and/ or asbestos that could be connected to his current 
hearing loss or COPD and lung nodules.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claims.

2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his feet 
sensations, hearing, diverticulitis, COPD 
or lung nodules since August 2002, 
including, but not limited to, those of 
the Palmetto Baptist Medical Center, the 
Spartanburg Regional Medical Center, and 
Health & Hygiene, Inc.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since September 2003, including, but not 
limited to, any additional treatment he 
has received relating to his feet 
sensations, hearing, diverticulitis, COPD 
or lung nodules at the Columbia South 
Carolina VA Medical Center (VAMC).  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
cold injury protocol examination to 
determine the etiology of any frostbite.  
The claims folder must be made available 
to the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
frostbite is related to his exposure to 
cold weather while performing guard duty 
in Great Lakes, Illinois from December 
1965 to January 1966 or otherwise related 
to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Also, schedule the veteran for a VA 
audiometric examination to determine the 
etiology of his hearing loss.  The claims 
folder must be made available to the 
examiner, including the June 1996 & 
Hygiene Inc. audiometric examination 
record, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's hearing loss is related to his 
in-service work as a marine machinist, 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  In addition, schedule the veteran for 
a VA pulmonary examination to determine 
the etiology of his COPD and lung 
nodules.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's COPD and lung nodules are 
related to any in-service exposure to 
asbestos, or otherwise related to 
service, as opposed to his smoking.  If 
no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

7.  Further, schedule the veteran for a 
VA gastrointestinal examination to 
determine the etiology of his 
diverticulitis.  The claims folder must 
be made available to the examiner, and 
the VA examiner is asked to indicate that 
he or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's diverticulitis is related to 
his in-service abdominal pain, 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

8.  Then, readjudicate the claims in 
light of the additional evidence 
obtained.  If any of the claims continue 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




